Citation Nr: 1214839	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-35 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from August 1972 to September 1974.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In July 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.  

This matter was remanded for additional development in November 2009.  

In December 2010, the Veteran was notified by letter that the Veterans Law Judge who conducted his July 2009 videoconference hearing was no longer with the Board.  The Board then offered the Veteran the opportunity to have an additional hearing before a different Veterans Law Judge, so that he might address his claim before a judge at the Board who would then adjudicate the issue on appeal.  See 38 C.F.R. §§ 20.703, 20.1304 (2011) (rules governing requests for hearings).  

In a December 2010 reply to that letter the Veteran informed the Board that he did desire an additional videoconference hearing.  As such, another videoconference hearing was scheduled for the Veteran.  That hearing was conducted in October 2011 before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.  In March 2012, however, the Veteran was again notified by letter that the Veterans Law Judge assigned to his case - who conducted his October 2011 videoconference hearing - had also left the Board.  The Board again offered the Veteran the opportunity to have an additional hearing before another Veterans Law Judge who would then adjudicate the issue on appeal.  
  
In a March 2012 reply to that letter the Veteran informed the Board that he did desire an additional hearing.  On this occasion, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  

As such, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the RO schedules Travel Board hearings, a remand of this matter to the RO is required.  

The RO should schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) at the Regional Office pursuant to his March 2012 request.  The RO should notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  If the Veteran no longer desires the requested hearing a signed writing to that effect must be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


